PER CURIAM.
This is an appeal by the respondent D.M. from a final order (1) withholding adjudication of delinquency for grand theft of a motor vehicle [§ 812.014(2)(c)4, Fla.Stat. (1987) ], and (2) placing said respondent on community control, after a non-jury trial. Based on the controlling and indistinguishable authority of G.C. v. State (Fla. 3d DCA 1990 (case no. 88-2571, opinion filed January 30, 1990), we affirm the final order under review except insofar as it is based on a finding that the respondent committed the felony of grand theft of a motor vehicle, and direct that such finding be reduced to the *440misdemeanor of trespass to a conveyance [§ 810.08, Fla.Stat. (1987)].
Affirmed as modified.